DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 line 3 “sponga” should be “sponge”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “accelerating germination: accelerating germination of the seeds of Mesembryanthemum crystallinum”. It is unclear what is defined in the claim as “accelerating germination”. The examiner will interpret “accelerating germination”  based off the specification to include growing seeds under an LED lamp.
Claims 2-20 are rejected based on dependency from claim 1.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. As an example, claim 1 should read as follows:
A method for cultivating Mesembryanthemum crystallinum, wherein the method comprises the following steps:
Sowing Mesembryanthemum crystallinum seeds in each dent of thoroughly soaked sponge;
Accelerating germination of the seeds of Mesembryanthemum crystallinum;
And so on.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 8, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (WO 2013118760 A1) in view of Huang (Applicant supplied non-patent literature “DFT hydroponics for African ice flowers”).
Regarding claim 1, Tsuji teaches a method for cultivating Mesembryanthemum crystallinum, wherein the method comprises the following steps:
sowing: putting Mesembryanthemum crystallinum seeds in each dent of sponge which soaked thoroughly (Translation Page 3 Lines 15-18);
accelerating germination: accelerating germination of the seeds of Mesembryanthemum crystallinum (Translation Page 9 Lines 6-12);
growing seedlings: draining water on surfaces of the sponges (Translation Page 3 Lines 15-18); adding a nutrient solution containing 
transplanting: transplanting the seedlings after each seedling has two true leaves (Translation Page 3 Lines 15-18);
culturing hydroponically using the nutrient solution containing potassium hydroxide and sodium chloride (Translation Page 11 Lines 1-6);
separating seedlings: separating the seedlings after each seedling has four to five true leaves; continuing culturing hydroponically (Translation Page 3 Lines 19-20);
Tsuji is silent as to planting the seedlings attached with the sponges in growing wells and a harvesting step.
Huang teaches within the same field of endeavor and reasonably pertinent to the invention a method for cultivating ice plant which includes the following steps:
planting the seedlings attached with the sponges in growing wells (Page 2 Section 2.1 Preparation of Seedlings),
harvesting (Page 3 Section 5 Harvesting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Tsuji’s method for cultivating ice plant with the further teachings of Huang’s ice plant hydroponic cultivation and harvesting technique in order to reliably and repeatedly grow Mesembryanthemum crystallinum with targeted nutrient levels.
Regarding claim 3, modified Tsuji teaches all of the abovementioned claim 1 and further teaches wherein the nutrient solution containing potassium hydroxide and sodium chloride (Tsuji Translation - Page 11 lines 1-6) has a pH of 5.5 to 6 (Tsuji Translation - Page 9 Lines 6-12). 
While Tsuji does teach of an expected EC value (Page 9 Lines 6-12) and adjusting sodium chloride levels to achieve a desired salty taste, Tsuji is silent as to an EC value of 6 to 12 mS/cm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the sodium chloride levels in the nutrient solution to achieve an EC of 6 to 12 mS/cm in order to achieve a desired salty taste since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 5, modified Tsuji teaches all of the abovementioned claim 3 and further teaches wherein the EC of the nutrient solution containing potassium hydroxide and sodium chloride is 8 to 12 mS/cm. 
While Tsuji does teach of an expected EC value (Translation Page 9 Lines 6-12) and adjusting sodium chloride levels to achieve a desired salty taste, Tsuji is silent as to an EC value of 8 to 12 mS/cm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the sodium chloride levels in the nutrient solution to achieve an EC of 8 to 12 mS/cm in order to achieve a desired salty taste since it has been held that where the general conditions of the claim are disclosed in the prior art, 
Regarding claim 7, modified Tsuji teaches all of the abovementioned claim 1 and further teaches;
wherein carrying out solution replenishment in the step of growing seedlings (Huang- Page 3 Section 4.3- Supply and management of nutrient solution); 
While Huang does teach that nutrient solution should be tested and replenished frequently, they are silent as to a replenishment frequency of once every 2 to 3 days. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the frequency of nutrient solution replenishment to as often as deemed necessary in order to supply ice plant with the necessary amount of nutrients since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 8, modified Tsuji teaches all of the abovementioned claim 3 and further teaches wherein during the step of transplanting, after transplantation, monitoring the EC and the pH of the nutrient solution daily; adding potassium hydroxide to the nutrient solution to adjust the pH to 5.5-6.5 when the pH is below 5.5 (Huang- Page 3 Section 4.3- Supply and management of nutrient solution); 
While Huang does teach that nutrient solution should be tested and replenished frequently, they are silent as to changing the nutrient solution every 10 to 15 days. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the frequency of nutrient solution replacement to as often as deemed necessary in order to provide ice plant with the necessary amount of nutrients since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 10, modified Tsuji teaches all of the abovementioned claim 1 and further teaches wherein the step of growing seedlings is performed at a temperature of 18 to 22 °C (Tsuji Translation - Page 9 Lines 6-12).
Regarding claim 13, modified Tsuji teaches all of the abovementioned claim 1 and further teaches wherein the step of transplanting is performed once or twice (Tsuji Translation - Page 3 Lines 15-25).
Regarding claim 14, modified Tsuji teaches all of the abovementioned claim 1 and further teaches wherein a density of the seedlings in the step of separating seedlings is 15 to 17 seedlings/m2 (Huang- Page 3 Section 3.2 Colonization).
While Huang does teach planting density, they are silent as to a specific planting density of 15 to 17 seedlings/m2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the planting density to accommodate individual plant growth 
Regarding claim 15, modified Tsuji teaches all of the abovementioned claim 1 and further teaches wherein the step of separating seedlings is performed once or twice (Huang- Page 2 Section 2.2- Seedling management).
Claims 2, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (WO 2013118760 A1) in view of Huang (Applicant supplied non-patent literature “DFT hydroponics for African ice flowers”) as applied to claim 1 above, and further in view of Helene (US 20140115958 A1) and Wilson (US 20140259920 A1).
Regarding claim 2, modified Tsuji teaches all of the abovementioned claim 1 and further teaches wherein the step of accelerating germination is performed under a light cycle of 24h, a temperature of 15 to 25°C (Tsuji Translation - Page 9 Lines 6-12). 
However modified Tsuji is silent as to wherein the step of accelerating germination is performed under LED illumination and a carbon dioxide concentration of 600 to 1200 ppm, and for 5 to 6 days.
Helene teaches within the same field of endeavor and reasonably pertinent to the invention a self-sustaining artificially controllable environment (Figs 1-15)  wherein the step of accelerating germination is performed under LED illumination ([0038], [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tsuji’s ice plant cultivation with the further teachings of Helene’s LED system in order to provide plants with an artificial light source in order to control the desired photoperiod in an indoors environment.
Wilson teaches within the same field of endeavor and reasonably pertinent to the invention a closed environment system (Figs 1-29) wherein the step of accelerating germination is performed a carbon dioxide concentration of 600 to 1200 ppm ([0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tsuji’s ice plant cultivation with the further teachings of Wilson’s carbon dioxide concentration in order to increase plant size, yields, and to accelerate growth. Furthermore, while Wilson is silent as to an increased carbon dioxide concentration for 5 to 6 days, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the increased carbon dioxide timeframe as necessary to increase plant growth since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 9, modified Tsuji teaches all of the abovementioned claim 1 and further teaches wherein the step of growing seedlings is performed under 
Modified Tsuji is silent as to wherein the step of growing seedlings is performed under LED illumination.
Helene teaches within the same field of endeavor and reasonably pertinent to the invention a self-sustaining artificially controllable environment (Figs 1-15)  wherein the step of accelerating germination is performed under LED illumination ([0038], [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tsuji’s ice plant cultivation with the further teachings of Helene’s LED system in order to provide plants with an artificial light source in order to control the desired photoperiod in an indoors environment.
Regarding claim 12, modified Tsuji teaches all of the abovementioned claim 1 and further teaches wherein culturing hydroponically at the following conditions: a temperature during a light cycle controlled at 22±2°C, a temperature during dark controlled at 18±2°C, without supplementing carbon dioxide at night (Huang- Page 3 Section 4.1- Temperature Control).
Modified Tsuji is silent as to a carbon dioxide concentration controlled at 1000 to 1200 ppm.
Wilson teaches within the same field of endeavor and reasonably pertinent to the invention a closed environment system (Figs 1-29) wherein the carbon dioxide concentration is controlled at of 1000 to 1200 ppm ([0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tsuji’s ice plant cultivation with the further teachings of Wilson’s carbon dioxide concentration in order to increase plant size, yields, and to accelerate growth.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (WO 2013118760 A1) in view of Huang (Applicant supplied non-patent literature “DFT hydroponics for African ice flowers”) as applied to claim 3 above, and further in view of Liu (CN 109548584 A).
Regarding claim 4, modified Tsuji teaches all of the abovementioned claim 3 but is silent as to wherein the nutrient solution containing potassium hydroxide and sodium chloride has a sodium chloride concentration of 2.8 to 5.6 g/L.
Liu teaches within the same field of endeavor and reasonably pertinent to the invention a seed germination method wherein the nutrient solution containing potassium hydroxide and sodium chloride has a sodium chloride concentration of 2.8 to 5.6 g/L (Translation Page 7 Lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tsuji’s ice plant cultivation with the further teachings of Liu’s sodium chloride concentration level in order to affect the salt level in the plant, changing the final flavor profile of the harvested plant.
Regarding claim 6, modified Tsuji teaches all of the abovementioned claim 5 but is silent as to wherein the nutrient solution containing potassium hydroxide and sodium chloride has a sodium chloride concentration of 3.7 to 5.6 g/L.
Liu teaches within the same field of endeavor and reasonably pertinent to the invention a seed germination method wherein the nutrient solution containing potassium hydroxide and sodium chloride has a sodium chloride concentration of 3.7 to 5.6 g/L (Translation Page 7 Lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tsuji’s ice plant cultivation with the further teachings of Liu’s sodium chloride concentration level in order to affect the salt level in the plant, changing the final flavor profile of the harvested plant.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (WO 2013118760 A1) in view of Huang (Applicant supplied non-patent literature “DFT hydroponics for African ice flowers”) as applied to claim 1 above, and further in view of Shelor (WO 2018145121 A1).
Regarding claim 11, modified Tsuji teaches all of the abovementioned claim 1 and further teaches wherein culturing hydroponically at the following illumination conditions: a light intensity of 200 to 300 µmol/m2/s (Tsuji translation- Page 6 Lines 3-5).
Modified Tsuji is silent as to illumination condition of an LED planting lamp, a light cycle of 8 to 16h, and a DLI of 15 to 17 mol/m2 day.
Shelor teaches within the same field of endeavor and reasonably pertinent to the invention a vertical circadian horticulture conveyor (Figs 1-12) with an illumination condition of an LED planting lamp (Page 11 Line 25 thru Page 12 Line 4), a light cycle of 8 to 16h (Page 3 Lines 13-18, Page 5 Line 21 thru Page 6 Line 4), and a DLI of 15 to 17 mol/m2 day (Page 4 Lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tsuji’s ice plant cultivation with the further teachings of Shelor’s illumination conditions in order to optimize lighting conditions, maximizing plant growth and yield.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (WO 2013118760 A1) in view of Huang (Applicant supplied non-patent literature “DFT hydroponics for African ice flowers”) as applied to claims 1, and 3 above respectively, and further in view of Li (CN 107047009 A).
Regarding claim 16, modified Tsuji teaches all of the abovementioned claim 1 but is silent as to wherein a criterion for harvesting is that a branch of Mesembryanthemum crystallinum grows to 3 to 4 cm, or a bud after a previous harvesting grows to 4 to 6 cm.
Li teaches within the same field of endeavor and reasonably pertinent to the invention a seed planting culture method wherein a criterion for harvesting is that a branch of Mesembryanthemum crystallinum grows to 3 to 4 cm, or a bud after a previous harvesting grows to 4 to 6 cm (Translation Page 5 Lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tsuji’s ice plant cultivation with the further teachings of Li’s harvesting length in order to provide a standardized final product.
Regarding claim 18, modified Tsuji teaches all of the abovementioned claim 3 but is silent as to wherein a criterion for harvesting is that a branch of Mesembryanthemum crystallinum grows to 3 to 4 cm, or a bud after a previous harvesting grows to 4 to 6 cm.
Li teaches within the same field of endeavor and reasonably pertinent to the invention a seed planting culture method wherein a criterion for harvesting is that a branch of Mesembryanthemum crystallinum grows to 3 to 4 cm, or a bud after a previous harvesting grows to 4 to 6 cm (Translation Page 5 Lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tsuji’s ice plant cultivation with the further teachings of Li’s harvesting length in order to provide a standardized final product.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (WO 2013118760 A1) in view of Huang (Applicant supplied non-patent literature “DFT hydroponics for African ice flowers”), Helene (US 20140115958 A1), and Wilson (US 20140259920 A1) as applied to claim 2 above, and further in view of Li (CN 107047009 A).
Regarding claim 17, modified Tsuji teaches all of the abovementioned claim 2 but is silent as to wherein a criterion for harvesting is that a branch of 
Li teaches within the same field of endeavor and reasonably pertinent to the invention a seed planting culture method wherein a criterion for harvesting is that a branch of Mesembryanthemum crystallinum grows to 3 to 4 cm, or a bud after a previous harvesting grows to 4 to 6 cm (Translation Page 5 Lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tsuji’s ice plant cultivation with the further teachings of Li’s harvesting length in order to provide a standardized final product.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (WO 2013118760 A1) in view of Huang (Applicant supplied non-patent literature “DFT hydroponics for African ice flowers”), and Liu (CN 109548584 A) as applied to claims 4 and 6 above respectively, and further in view of Li (CN 107047009 A).
Regarding claim 19, modified Tsuji teaches all of the abovementioned claim 4 but is silent as to wherein a criterion for harvesting is that a branch of Mesembryanthemum crystallinum grows to 3 to 4 cm, or a bud after a previous harvesting grows to 4 to 6 cm.
Li teaches within the same field of endeavor and reasonably pertinent to the invention a seed planting culture method wherein a criterion for harvesting is that a branch of Mesembryanthemum crystallinum grows to 3 to 4 cm, or a bud after a previous harvesting grows to 4 to 6 cm (Translation Page 5 Lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tsuji’s ice plant cultivation with the further teachings of Li’s harvesting length in order to provide a standardized final product.
Regarding claim 20, modified Tsuji teaches all of the abovementioned claim 6 but is silent as to wherein a criterion for harvesting is that a branch of Mesembryanthemum crystallinum grows to 3 to 4 cm, or a bud after a previous harvesting grows to 4 to 6 cm.
Li teaches within the same field of endeavor and reasonably pertinent to the invention a seed planting culture method wherein a criterion for harvesting is that a branch of Mesembryanthemum crystallinum grows to 3 to 4 cm, or a bud after a previous harvesting grows to 4 to 6 cm (Translation Page 5 Lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tsuji’s ice plant cultivation with the further teachings of Li’s harvesting length in order to provide a standardized final product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642